IN THE SUPREME COURT OF IOWA
                                No. 19–0725

          Submitted December 15, 2020—Filed March 19, 2021


STATE OF IOWA,

      Appellant,

vs.

MICHAEL HILLERY,

      Appellee.


      On review from the Iowa Court of Appeals.


      Appeal from the Iowa District Court for Dubuque County, Monica L.
Zrinyi Wittig, Judge.


      Defendant seeks further review of court of appeals decision reversing
a district court order granting his motion to suppress based on a promise
of leniency. DECISION OF COURT OF APPEALS AFFIRMED IN PART
AND VACATED IN PART; DISTRICT COURT SUPPRESSION RULING
REVERSED; CASE REMANDED WITH INSTRUCTIONS.


      Waterman, J., delivered the opinion of the court, in which all justices
joined. Appel, J., filed a special concurrence.


      Thomas J.    Miller,   Attorney   General,   Kevin   Cmelik   (argued),
Assistant Attorney General, Katie Krickbaum, Assistant Attorney General,
C.J. May, County Attorney, and Shea M. Chapin, Assistant County
Attorney, for appellant.


      Martha J. Lucey (argued), State Appellate Defender, for appellee.
3/18/2021 3:13 PM                    2

WATERMAN, Justice.

      In this appeal, we must decide whether the district court erred by

granting a motion to suppress physical evidence and statements based on

a police officer’s alleged promise of leniency.   The officer observed the

defendant make a possible drug buy and initiated a Terry stop on a public

sidewalk. After the officer told him he would not be arrested that day if he

cooperated but could be arrested later, the defendant handed over crack

cocaine and marijuana. The defendant’s subsequent cooperation fell short

and three months later, the officer charged him with possession.         The

district court granted the defendant’s motion to suppress after ruling the

officer made an improper promise of leniency and the narcotics the

defendant handed over were “fruit of the poisonous tree.” We granted the

State’s application for discretionary review, and transferred the case to the

court of appeals, which reversed the suppression ruling. We then granted

the defendant’s application for further review.

      On our review, we agree with the court of appeals that the officer

properly detained the defendant in a Terry stop, and the ensuing

discussion seeking a cooperation agreement did not cross the line to an

improper promise of leniency. The officer kept his promise not to arrest
the defendant that day, and fairly warned the defendant that he could be

arrested later for possession. We decline the State’s repetitive invitation

to abandon our common law evidentiary test for promises of leniency. For

the reasons elaborated below, we affirm the decision of the court of appeals

on the alleged promise of leniency, vacate its decision on the defendant’s

constitutional claims, reverse the district court’s suppression ruling, and

remand the case for a new suppression hearing on the constitutional

claims and the inevitable discovery doctrine.
3/18/2021 3:13 PM                    3

      I. Background Facts and Proceedings.

      On the afternoon of November 14, 2018, Investigator Chad Leitzen

of the Dubuque Drug Task Force drove past a house located at

1910 1/2 Ellis Street (Ellis house) where he saw Michael Hillery riding a

bicycle up to the front door. Leitzen circled back to the Ellis house about

three minutes later and saw Carl Watkins, known as “Country,” standing

next to Hillery, who promptly biked away.

      Leitzen had been a police officer for sixteen years and had been

trained on drug interdiction. He testified that a sign of uncontrolled drug

buys is when numerous people make short-term visits—less than five to

ten minutes—to a specific address where they have “no known ties.”

Leitzen noted that he had never seen Hillery at the Ellis house before, that

Hillery made a three-minute stop, that the two men did not appear to be

close in age, and that nothing indicated that they had a relationship other

than as drug dealer–user. Leitzen knew that Hillery had drug convictions,

that officers were investigating the Ellis house after a heroin overdose, and

that Watkins reportedly sold crack cocaine. These facts led Leitzen to

believe that he had witnessed a narcotics transaction.

      Leitzen followed Hillery, waiting to stop him until they were out of
Watkins’s view. Leitzen drove past Hillery, who was pushing his bike up

a hill. Leitzen parked and called out to him: “Mike, can you stop just a

minute so I can talk to you?” Hillery ignored him and continued walking.

Leitzen got out of his car and approached. He smelled a strong odor of

fresh marijuana coming from Hillery. No one else was present. Leitzen

again told him to stop; Hillery persisted in ignoring him. Because Leitzen

was in plain clothes, he showed Hillery his badge and identified himself as

Investigator Leitzen with the Drug Task Force. Hillery continued walking

and said he had done nothing wrong.
3/18/2021 3:13 PM                      4

       Leitzen stepped in front of Hillery’s bicycle and this time told Hillery

he needed to give him what he had just bought. Hillery responded that he

had not bought anything and had gone to the house to drop off money he

owed a coworker. Leitzen replied that he was sure Hillery had bought

something and that Hillery needed to give it to him.         As Leitzen later

testified,

       I told [Hillery] that I was sure that he bought something, and
       he needs to give it to me. Um, I also told him that I was not
       looking to take him to jail that day. I said, I’m looking more
       for your cooperation to try and get your help to get into that
       place. Um, I said, That’s not to say that you’re not going to go
       to jail someday for this, but I’m not looking to take you to jail
       today for it. I just want your cooperation.

Hillery then reached into his front left pants pocket and pulled out his

hand, balled up in a fist. It was clear to Leitzen that Hillery had taken

something out of his pocket. Hillery held his hand out, but then hesitated

and repeated that he had not bought anything and had not done anything

wrong. Leitzen put his hand underneath Hillery’s balled up fist and told

Hillery that he needed to drop what he had. Hillery dropped a plastic bag

containing what Leitzen recognized as crack cocaine.

       As soon as he dropped the bag, Hillery shoved his bike into Leitzen,
who dropped the crack cocaine and his radio. Hillery took off running.

Leitzen gave chase and caught him. As Leitzen later testified,

       [A]s soon as I caught him, he -- he immediately said, I thought
       you said I’m not going to jail today. And I said, I told you that
       I need your cooperation, and you’re not going to go to jail today
       if you start cooperating, but that better happen pretty quickly,
       because there’s officers coming, and I could hear them
       coming.

At that point, a man stepped out of an apartment and told Leitzen he had

called the police.
3/18/2021 3:13 PM                     5

      Soon after, Officer Jay Murray arrived. By that time, Hillery had

told Leitzen he would cooperate. Leitzen asked Hillery to help him find the

bag of crack cocaine, and Hillery found it where Leitzen had dropped it.

Leitzen asked Hillery if he had marijuana in his pocket because he could

smell it. Hillery told him that he had a small amount in his pocket and

handed it over when Leitzen told him to do so. Hillery told Leitzen that

Watkins sold him the crack cocaine for $40 and the marijuana for $30.

      Leitzen called Investigator Adam Williams to the scene, who had

been working on the overdose case involving the Ellis house. Williams

spoke with Hillery, who said he would be willing to cooperate with the Drug

Task Force, exchanged phone numbers with the officers, and shortly

thereafter, was allowed to leave the area with his bicycle.               Both

investigators testified that they never promised Hillery that he would not

be charged with a crime later.       Hillery’s promised cooperation proved

problematic.

      Leitzen testified that Hillery was “difficult” to work with: at first, the

officers were unable to get ahold of him and once they did, he had

essentially lost all contact with the target at the Ellis house and lost the

phone number. When officers tried to make a recorded phone call for an
undercover buy, the phone number was incorrect and the call was

answered by a Hispanic male who did not match the target. Hillery tried

another time to perform an undercover purchase, but no one answered

when he knocked on the door of the target house. On February 15, 2019,

after learning that Hillery had been arrested on a different drug charge,

Leitzen charged him with one count of possession of a controlled

substance (crack cocaine) and one count of possession of a controlled

substance (marijuana) based on the November 14 incident. Hillery pled

not guilty.
3/18/2021 3:13 PM                    6

      On March 12, Hillery’s counsel filed a motion to suppress, alleging

that his stop and detention violated his constitutional rights under the

Fourth and Fourteenth Amendments to the United States Constitution

and article I, section 8 of the Iowa Constitution. He also argued that he

was   questioned    without   counsel,    violating   the   Fifth   and   Sixth

Amendments to the United States Constitution and article I, section 10 of

the Iowa Constitution. Two days before the hearing on the motion, Hillery

filed an addendum in which he asked for suppression of “evidence and any

confession or statements” that he had made because they resulted from a

promise of leniency, in violation of the Fifth Amendment to the United

States Constitution and article I, sections 1 and 8 of the Iowa Constitution.

      At the motion hearing, Leitzen and Williams testified. The State

argued that Leitzen had “reasonable suspicion to believe that a crime may

have occurred” and that Leitzen’s statement that Hillery would not be

arrested that day, but that he could be charged later, was not “harmful.”

Defense counsel argued that the stop was improper and that the promise

of leniency made Hillery’s actions involuntary such that the court should

suppress Hillery’s statements and the physical evidence.

      The district court granted the motion to suppress, finding that the
evidence obtained after the officer promised leniency was fruit of the

poisonous tree and inadmissible.         The State filed an application for

discretionary review as well as a motion to reconsider. We granted the

State’s application for discretionary review and motion for stay. The next

day, after it had lost jurisdiction, the district court denied the State’s

motion to reconsider, stating, there was “insufficient probable cause to

believe that criminal activity was afoot.” We transferred the case to the

court of appeals. On appeal, both sides briefed the constitutional claims

and inevitable discovery doctrine as well as the common law evidentiary
3/18/2021 3:13 PM                    7

test for promises of leniency. The court of appeals reversed the district

court’s suppression ruling, holding that Leitzen made no improper promise

of leniency. The court of appeals rejected Hillery’s constitutional claims

without reaching the inevitable discovery issue.      We granted Hillery’s

application for further review.

      II. Standard of Review.

      “Our review of the district court’s ruling on promises of leniency

under the common law evidentiary test is for corrections of errors at law.”

State v. Howard, 825 N.W.2d 32, 39 (Iowa 2012).                 “We review

determinations of whether to suppress both evidence obtained and

statements made in violation of constitutional guarantees de novo.” State

v. Tyler, 867 N.W.2d 136, 152 (Iowa 2015).

      III. Analysis.

      We first address whether the common law evidentiary test applies

and hold that it does. We decline the State’s renewed invitation to abandon

that test. We conclude that the officers’ statements to Hillery did not cross

the line into an improper promise of leniency. We then explain why we

decline to decide the constitutional challenges or inevitable discovery

argument due to the inadequate record and remand the case for the
district court to conduct a new suppression hearing on those issues.

      A. The Common Law Evidentiary Test Applies. The State argues

the common law test should not be applied for two reasons: (1) Hillery

failed to raise that ground for suppression in district court; and (2) we

should abandon the evidentiary rule in favor of the constitutional

voluntariness standard. Neither reason is persuasive.

      First, we agree with the court of appeals that Hillery adequately

raised the common law issue in district court. Hillery’s addendum to his

motion to suppress argued the “evidence and statements . . . were obtained
3/18/2021 3:13 PM                     8

. . . after a promise of leniency” in violation of constitutional provisions.

But he also cited precedent to the district court applying our common law

evidentiary test, including State v. Howard, where we “directed district

courts to ‘first employ the evidentiary test to determine the admissibility

of confessions challenged on grounds of a promise of leniency.’ ”          825

N.W.2d at 39 (quoting State v. Madsen, 813 N.W.2d 714, 726 n.1 (Iowa

2012)). As we further explained in State v. Madsen, “[i]f application of the

evidentiary test requires suppression of the confession, the district court

need not also apply a totality-of-the-circumstances test.” 813 N.W.2d at

726 n.1.    The prosecution was not blindsided when the district court

applied the evidentiary test in its suppression ruling, and that issue—

squarely decided by the district court—is preserved for appellate review.

       Second, we have already considered and rejected the State’s

arguments for abandoning the evidentiary test. In Madsen, we concluded

that

       the evidentiary rule has the advantage of clarity and is a better
       deterrent against police misuse of threats and promises of
       leniency to obtain confessions. Courts and commentators
       have long recognized promises of leniency can induce false
       confessions leading to wrongful convictions of the innocent.

Id. at 725.   We elaborated that the “use of a per se exclusionary rule

eliminates the need for the court to attempt to read the mind of defendant

to determine if his confession, in fact, was induced by or made in reliance

upon the promise of leniency.” Id. at 726. For the same reasons, as well

as stare decisis, we again decline to abandon the test.          See Book v.

Doublestar Dongfeng Tyre Co., 860 N.W.2d 576, 594 (Iowa 2015) (“Stare

decisis alone dictates continued adherence to our precedent absent a

compelling reason to change the law.”).
3/18/2021 3:13 PM                      9

      B. The    Officer   Did    Not       Improperly   Promise   Leniency.

“Voluntary confessions are not merely a proper element in law

enforcement, they are an unmitigated good, essential to society’s

compelling interest in finding, convicting, and punishing those who violate

the law.” State v. Polk, 812 N.W.2d 670, 674 (Iowa 2012) (quoting State v.

Pearson, 804 N.W.2d 260, 266 (Iowa 2011)). But “promises of leniency

create the risk of a false confession leading to a wrongful conviction.” Id.

Thus, “a ‘confession can never be received in evidence where the prisoner

has been influenced by any threat or promise.’ ”        Id. (quoting State v.

McCoy, 692 N.W.2d 6, 27 (Iowa 2005)). This per se rule “deters police from

using a tactic that might induce the innocent to confess falsely.” Id.

      We agree with the court of appeals that Officer Leitzen did not make

Hillery an improper promise of leniency. Rather, after a proper Terry stop,

Leitzen urged Hillery to cooperate:

      I told [Hillery] that I was sure that he bought something, and
      he needs to give it to me. Um, I also told him that I was not
      looking to take him to jail that day. I said, I’m looking more
      for your cooperation to try and get your help to get into that
      place. Um, I said, That’s not to say that you’re not going to go
      to jail someday for this, but I’m not looking to take you to jail
      today for it. I just want your cooperation.

Leitzen acted within his authority as a police officer by offering to refrain

from arresting Hillery “that day” while warning Hillery he could be charged

later. Leitzen kept his promise and did not arrest Hillery that day.

      We have never held that such discussions, in the context of seeking

a suspect’s cooperation agreement, constitute an improper promise of

leniency requiring suppression of statements or physical evidence. The
court of appeals determined that “Officer Leitzen’s statement that he would

not take Hillery to jail that day and wanted Hillery’s cooperation to build a
3/18/2021 3:13 PM                    10

case against someone else was not language that was likely to induce

Hillery to make a false confession.” We agree.

      As the State argued, “[A]n offer to enter into a long-term cooperation

agreement is not the type of ‘promise’ that warrants per se exclusion of

any statements that follow.”      Cooperation agreements bind both the

defendant and the State, decreasing the risk of an unfair advantage. See

State v. Beres, 943 N.W.2d 575, 583 (Iowa 2020) (holding that the state’s

breach of a plea agreement was not excused by the nonoccurrence of the

defendant’s promised interview, because the state itself “refused to

cooperate in the scheduling or taking of an interview”); State v. Bergmann,

600 N.W.2d 311, 315 (Iowa 1999) (“[T]rial counsel failed to perform an

essential duty when he did not object to the prosecutor’s breach of the

cooperation agreement.”).     When an officer offers the defendant the

opportunity to cooperate to avoid immediate arrest, the defendant has a

choice, albeit a difficult one. However, “the criminal process often requires

suspects and defendants to make difficult choices.”        South Dakota v.

Neville, 459 U.S. 553, 564, 103 S. Ct. 916, 923 (1983).

      Hillery’s case is distinguishable from those holding the officer

improperly promised leniency to obtain a confession. In State v. McCoy,
the defendant confessed after the detective told him at least twenty-five

times that “if he didn’t pull the trigger he would not be in any trouble.”

692 N.W.2d at 28. We reversed his conviction for first-degree murder and

required a new trial. Id. at 12, 31. In State v. Kase, we held the officer

crossed the line by telling the defendant “that if she told him what she

knew about Vaughn’s death and signed a consent to search her apartment

no criminal charges would be filed against her; otherwise, . . . she would

be charged with murder.” 344 N.W.2d 223, 226 (Iowa 1984). We reversed

her conviction for first-degree murder and required a new trial. Id. at 224,
3/18/2021 3:13 PM                     11

227. By contrast, Leitzen advised Hillery that he could “go to jail someday

for this.”

       Leitzen’s disclaimer kept his statements to Hillery from crossing the

line into an improper promise of leniency. See State v. Whitsel, 339 N.W.2d

149, 153 (Iowa 1983) (holding no improper promise of leniency was made

when defendant confessed after the officers offered to report his

cooperation to the county attorney while expressly disclaiming any

guarantee that he would not be charged).         Indeed, we have noted the

absence of such disclaimers when holding an officer improperly promised

leniency:

       Detective Hull’s repeated references to getting help combined
       with his overt suggestions that after such treatment Howard
       could rejoin Jessica and A.E. conveyed the false impression
       that if Howard admitted to sexually abusing A.E. he merely
       would be sent to a treatment facility similar to that used to
       treat drug and alcohol addiction in lieu of further punishment.
       Significantly, Detective Hull did not counter this false
       impression with any disclaimer that he could make no promises
       or that charges would be up to the county attorney. We hold
       his interrogation crossed the line into an impermissible
       promise of leniency, rendering the confession that followed
       inadmissible.

Howard, 825 N.W.2d at 41 (emphasis added).

       A closer case is In re J.D.F., 553 N.W.2d 585 (Iowa 1996). There, the
officer confronted a juvenile reportedly seen earlier carrying a weapon. Id.

at 587. The juvenile initially denied having a weapon, but then revealed

its location after the officer told him if he did so the officer “would not take

him into custody at juvenile hall nor would he file charges against him.”

Id. The county attorney later filed charges against the juvenile, whom we
held was prejudiced by the officer’s promise of leniency. Id. at 589–90.

But unlike the officer in J.D.F., Leitzen accurately warned Hillery he could
3/18/2021 3:13 PM                    12

be charged later and merely promised, truthfully, that he would not take

him to jail that day.

      We hold that the district court erred by ruling that Leitzen made an

improper promise of leniency.      We therefore do not reach the State’s

alternative argument that physical evidence cannot be suppressed as a

remedy for an improper promise of leniency.

      C. The Constitutional Claims and Inevitable Discovery Require

a New Suppression Hearing. The district court granted Hillery’s motion

to suppress based on its erroneous ruling on the evidentiary test without

deciding whether he was subjected to a custodial interrogation and

without applying the totality-of-the-circumstances test. See Madsen, 813

N.W.2d at 726 n.1 (“If the district court finds the evidentiary test does not

require exclusion, it should still employ the totality-of-the-circumstances

test to ensure the State has met its burden of establishing that defendant’s

confession was voluntary.”). Hillery argues that his action in taking the

crack cocaine from his pocket and dropping it into Leitzen’s hand was

tantamount to a confession coerced by the officer’s commands. The court

of appeals determined that his “incriminating statements were voluntarily

made” and that he “was not coerced or under duress” and found no
violation of his Miranda rights. We in turn agree with the State’s appellate

brief that we should remand the case for a new suppression hearing on

the constitutional claims.

      The State argues that if Hillery had not handed over the drugs, he

would have been arrested, and the physical evidence inevitably would have

been discovered in the ensuing search incident to arrest. The inevitable

discovery issue was not decided in the suppression ruling under review.

The district court’s subsequent ruling (denying the State’s motion to

reconsider) would foreclose the State’s inevitable discovery argument
3/18/2021 3:13 PM                    13

based on the district court’s belated and erroneous conclusion that there

was no probable cause to arrest Hillery. That ruling is a nullity, because

it was filed the day after we granted discretionary review and thereby

divested the district court of jurisdiction. See State v. Mallett, 677 N.W.2d

775, 776–77 (Iowa 2004) (vacating district court ruling filed after the notice

of appeal divested jurisdiction).   Because the issue likely will arise on

remand, however, we reiterate that under our precedent, the smell of

marijuana on Hillery’s person alone supports a probable cause finding.

“[A] trained officer’s detection of a sufficiently distinctive odor [of

marijuana], by itself or when accompanied by other facts, may establish

probable cause.”     State v. Watts, 801 N.W.2d 845, 854 (Iowa 2011)

(emphasis added). And here, other facts supported probable cause: Officer

Leitzen knew Hillery had narcotics convictions and saw him make a

possible drug buy in a three-minute encounter with a suspected drug

dealer at a house connected to a recent drug overdose.

      We agree with the court of appeals that this encounter began as a

proper Terry stop. “Our decisions have universally held that the purpose

of a Terry stop is to investigate crime.” State v. Tyler, 830 N.W.2d 288,

293 (Iowa 2013). Miranda warnings were not required at the outset. See
Maryland v. Shatzer, 559 U.S. 98, 113, 130 S. Ct. 1213, 1224 (2010)

(“[T]he temporary and relatively nonthreatening detention involved in a

traffic stop or Terry stop does not constitute Miranda custody.” (citation

omitted)). The parties dispute whether the subsequent interactions led to

a custodial interrogation requiring a Miranda warning or an involuntary

confession under the totality-of-the-circumstances test. And the parties

dispute whether Hillery would have been arrested that day if he had not

turned over the drugs and agreed to cooperate. The State concedes he was

not arrested that day. Officer Leitzen did not testify whether he would
3/18/2021 3:13 PM                    14

have arrested and searched Hillery had he failed to hand over the crack

cocaine. In our view, an evidentiary record should be developed on the

inevitable discovery issue that may support the admissibility of the

physical evidence regardless of whether Hillery’s street-side confession

was involuntary or violated Miranda.

      Courts suppress evidence obtained in violation of constitutional

rights to deter police misconduct. Nix v. Williams, 467 U.S. 431, 442–43,

104 S. Ct. 2501, 2508 (1984). Yet,

      [if] the prosecution can establish by a preponderance of the
      evidence that the information ultimately or inevitably would
      have been discovered by lawful means . . . then the deterrence
      rationale has so little basis that the evidence should be
      received.

Id. at 444, 104 S. Ct. at 2509; see also State v. Seager, 571 N.W.2d 204,

211 (Iowa 1997) (“Similarly, if the evidence ‘ultimately or inevitably would

have been discovered by lawful means,’ the exclusionary rule serves no

purpose and does not apply.” (quoting Nix, 467 U.S. at 444, 104 S. Ct. at

2509)); J.D.F., 553 N.W.2d at 591 (applying inevitable discovery doctrine

to allow evidence of weapon disclosed by juvenile to support his

delinquency adjudication).
      IV. Disposition.

      For these reasons, we affirm the decision of the court of appeals

holding there was no improper promise of leniency. We reverse the district

court’s suppression ruling.    We vacate the court of appeals decision

rejecting Hillery’s constitutional challenges. We remand the case for the

district court to conduct a new suppression hearing on Hillery’s

constitutional claims and the inevitable discovery issue.
3/18/2021 3:13 PM                   15

      DECISION OF COURT OF APPEALS AFFIRMED IN PART AND

VACATED     IN      PART;   DISTRICT     COURT   SUPPRESSION         RULING

REVERSED; CASE REMANDED WITH INSTRUCTIONS.

      All justices concur. Appel, J., files a special concurrence.
3/18/2021 3:13 PM                      16

                                                    #19–0725, State v. Hillery

APPEL, Justice (concurring specially).

         I agree with the majority’s disposition of the question of whether the

officer improperly promised Michael Hillery leniency.          Officer Leitzen

testified without contradiction that he told Hillery that “I was not looking

to take him to jail that day” but that he also told Hillery “[t]hat’s not to say

that you’re not going to go to jail someday for this, but I’m not looking to

take you to jail today for it. I just want your cooperation.” There is nothing

in the record to suggest these statements were false or some kind of clever

trick.

         The majority remands the case to the district court to allow the

development of a hypothetical “woulda, coulda, shoulda” scenario to

speculate on what Officer Leitzen might have done had events taken a

different turn. The majority notes that the district court did not consider

this issue.     As we are not ordinarily first responders on questions of

constitutional dimension, I do not object to remand of the case to consider

the issue. I want to make clear, however, that by remanding the case for

consideration of the inevitable discovery exception we do not necessarily

endorse the position of any party or the application of the inevitable
discovery exception to this case.

         The inevitable discovery exception was first embraced by the United

States Supreme Court in an Iowa case, Nix v. Williams. 467 U.S. 431, 104

S. Ct. 2501 (1984). In Nix, a detective convinced Williams to lead police to

the body of a murder victim in a culvert along the interstate in violation of

his Sixth Amendment right to counsel. Id. at 436, 104 S. Ct. at 2505. The

state argued, however, that an organized and systematic police search for

the body was in progress along the interstate, that searchers were

examining culverts, and that they were approaching the body’s location
3/18/2021 3:13 PM                    17

when Williams led police to the body. Id. at 435, 104 S. Ct. at 2504. In

short, there was an active and independent source which would have,

based upon “historical facts,” inevitably led to discovery of the body. Id.

at 443–44, 448–50, 104 S. Ct. at 2508–09, 2511–12.

      The inevitable discovery exception is a variant of the independent

source doctrine. See id. at 443–44, 444 n.5, 104 S. Ct at 2508–09, 2509

n.5. The difference is one of timing. In independent source doctrine cases,

the evidence actually was discovered from an independent source. Id. In

cases involving the inevitable discovery exception there is a difference,

namely, although the independent source was proceeding toward

discovery of the evidence, the evidence was actually discovered as a result

of the illegal conduct. Id. at 444, 104 S. Ct. at 2509.

      There is some dispute in the caselaw regarding the proper scope of

the inevitable discovery doctrine. Some cases emphasize that the state

has the burden of showing that the evidence would have been uncovered

in any event from an independent source. United States v. Young, 573

F.3d 711, 722 (9th Cir. 2009) (rejecting inevitable discovery exception

where state failed to identify a source independent of police misconduct).

It has also been held that the state cannot maintain that because there
was probable cause, a warrant could have been obtained. United States v.

Echegoyen, 799 F.2d 1271, 1280 n.7 (9th Cir. 1986).

      Further, some courts demand that the state show “historical facts”

that demonstrate the independent source was being actively pursued at

the time of the illegal discovery. Nix, 467 U.S. at 444 n.5, 104 S. Ct. at

2509 n.5. For example, in United States v. Eng, the Second Circuit noted

that the state must show “demonstrated historical facts” not mere

hypothetical investigation, to support application of the doctrine. 971 F.2d

854, 861–64 (2d Cir. 1992) (quoting Nix, 467 U.S. at 444 n.5, 104 S. Ct.
3/18/2021 3:13 PM                   18

2509 at n.5). Similarly, in United States v. Brookins, the court noted that

the state must show that the means that “made discovery inevitable . . .

were being actively pursued by the police prior to the occurrence of the

illegal police conduct.” 614 F.2d 1037, 1042 n.2 (5th Cir. 1980). See

generally Tom N. McInnis, Nix v. Williams and the Inevitable Discovery

Exception: Creation of a Legal Safety Net, 28 St. Louis U. Pub. L. Rev. 397

(2009); Eugene L. Shapiro, Active Pursuit, Inevitable Discovery, and the

Federal Circuits: The Search for Manageable Limitations Upon an Expansive

Doctrine, 39 Gonz. L. Rev. 295 (2003–2004); Sarah DeLoach, Comment,

Keeping the Faith with the Independent Source Foundations of Inevitable

Discovery: Why Courts Should Follow Justice Breyer’s Active and

Independent Pursuit Approach From Hudson v. Michigan, 83 Miss. L.J.

1179 (2014); Lauren Young Epstein, Note, Limits of the Inevitable Discovery

Doctrine in United States v. Young: The Intersection of Private Security

Guards, Hotel Guests and the Fourth Amendment, 40 Golden Gate U. L.

Rev. 331 (2010).

      Whether these requirements or any other requirements apply and

whether the state has met its burden on the record developed in this case

are matters for the district court to consider on remand.